Citation Nr: 1003169	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for painful joints of 
the hands and fingers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1977 to September 2003.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in November 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In August 2008, the Board remanded the claims for further 
development.  

In October 2007, the Veteran questioned whether his claim for 
a clothing allowance had been adjudicated.  In the remand of 
August 2008, the Board referred this matter to the RO and the 
matter is again referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In August 2008, the Board remanded the claims to obtain VA 
examinations to determine whether the Veteran had sleep apnea 
and pathology of the hands and fingers.  

On VA examination in February 2009, the VA examiner noted the 
Veteran's history of snoring and that a previous sleep study 
had been negative for sleep apnea.  He also indicated the 
Veteran had been advised that losing weight might help him 
sleep better.  The examiner did not, however, make a 
determination regarding whether the Veteran currently had a 
diagnosis of sleep apnea. 

On VA examination in February 2009, the examiner found the 
Veteran had early flexor tendon (Depuytren's) contractures, 
ganglion cysts, and early osteoarthritis, of the hands.  The 
VA examiner expressed the opinion that these conditions were 
not caused by or a result of service-connected neck, 
shoulder, and wrist conditions.  The examiner did not, 
however, address whether these disabilities were related to 
complaints noted on service retirement examination regarding 
the Veteran's hands and fingers.

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand 
is necessary to ensure compliance with the Board's 
directives.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since September 
2005.

2.  Afford the Veteran a VA examination 
to determine whether the Veteran has 
sleep apnea and if so whether it is at 
least as likely as not that sleep apnea 
is

a).  Related to complaints of sleep 
problems in service in February 1990 or 
to those the Veteran states he made on 
service retirement examination; or,

b).  Caused by or made worse by any of 
his service-connected disabilities?

The examiner is asked to comment on the 
significance of the July 2005 sleep 
study that concluded he had no 
significant sleep apnea, but definitely 
had interrupted sleep.



In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. 

The claims folder should be made 
available to the examiner for review.

3.  Afford the Veteran a VA examination 
with the February 2009 examiner if 
available, with another examiner if the 
February 2009 examiner is not available 
to determine whether it is at least as 
likely as not that the disabilities of 
the hands and fingers noted on February 
2009 VA examination (early flexor 
tendon (Depuytren's) contractures; 
ganglion cysts, bilateral third digits; 
and early osteoarthritis, bilateral 
second and third PIP joints) are 
related to the Veteran's symptoms 
described on his service retirement 
examination or otherwise related to his 
service.   

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. 

The claims folder should be made 
available to the examiner for review.

4.  After the above development is 
completed, adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


